Citation Nr: 0935178	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-41 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a fracture of the right hand, fourth and fifth metacarpals, 
status post open reduction internal fixation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1999 to 
September 2003.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, inter alia, granted service connection for 
residuals of a fracture of the right hand, fourth and fifth 
metacarpals, status post open reduction internal fixation, 
and assigned an initial noncompensable rating, effective 
September 8, 2003.  

A hearing at the RO was held in September 2008 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In December 2008, the Board remanded the matter for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

Since the award of service connection, the appellant's 
service-connected residuals of a fracture of the right hand, 
fourth and fifth metacarpals, status post open reduction 
internal fixation, has been manifested by subjective 
complaints of pain, tingling, and numbness, as well as excess 
fatigability and a decrease in strength and dexterity, 
resulting in functional loss.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for 
residuals of a fracture of the right hand, fourth and fifth 
metacarpals, status post open reduction internal fixation, 
have been met for the period of the claim.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5223 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

Once a decision awarding service connection and assigning a 
disability rating and an effective date has been made, 
however, the section 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has been substantiated.  Dingess, 19 Vet. App. at 490.  In 
such cases, where the appellant then files a notice of 
disagreement with the initial rating and/or the effective 
date assigned, he has initiated the appellate process and 
different notice obligations arise, the requirements of which 
are set forth in 38 U.S.C.A. §§ 5104 and 7105.  Id.

As this matter concerns an appeal of an initial rating, the 
Board observes that after the RO granted service connection 
in the June 2004 rating decision, the claim of service 
connection was substantiated, and any defect in the notice 
regarding that claim was therefore not prejudicial.  See 
Dingess, 19 Vet. App. at 491.  Neither the appellant nor his 
representative has alleged any prejudice from defective VCAA 
notice regarding any downstream elements, including the 
initial rating assigned.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).

The Board further observes that the notification requirements 
of 38 U.S.C.A. of 38 U.S.C. § 5104 and 7105 have been met.  
The appellant was duly provided notice of the decision on 
appeal, as well as an explanation of the procedure for 
obtaining appellate review of the decision.  Following 
receipt of his notice of disagreement, the appellant was 
appropriately notified of the pertinent rating criteria, as 
well as the criteria for an extraschedular rating.  See e.g. 
November 2005 Statement of the Case and April 2008 RO letter.  
The RO further discussed its reasoning in the February 2008 
and March 2009 Supplemental Statements of the Case.  Again, 
the Board notes that neither the appellant nor his 
representative has raised any allegations of prejudice 
regarding any notification deficiencies.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  




Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
on file, as are post-service clinical records identified or 
submitted by the appellant.  Despite being given the 
opportunity to do so, the appellant has neither submitted nor 
identified any additional, relevant, available post-service 
VA or private clinical records in connection with his claim 
and none is evident from a review of the record.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  
Indeed, at his September 2008 hearing, the appellant 
indicated that he had received no medical treatment for his 
service-connected right hand disability in the past year.  

The appellant has also been afforded two VA medical 
examinations in connection with his claim.  The Board finds 
that, together, the examination reports provide the necessary 
medical opinions.  38 C.F.R. § 3.159(c)(4); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The examination 
reports include notations of a complete examination of the 
appellant's right hand and fully address the rating criteria 
relevant to the disability in this case.  The most recent VA 
medical examination also included a review of the appellant's 
claims folder.  In view of the foregoing, the Board concludes 
that there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor his 
representative has argued otherwise.  


Background

In July 2003, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including a right hand disability.  

In connection with his claim, the appellant underwent VA 
medical examination in March 2004.  The examiner noted that 
the appellant had a history of a fracture of the right hand, 
fourth and fifth metacarpals, status post open reduction 
internal fixation, in May 2001.  The appellant reported that 
his symptoms included pain and stiffness in cold weather.  He 
also reported episodes of feeling as if his hand was asleep, 
occurring as often as once weekly.  During these flare-ups, 
the appellant indicated that he was able to engage in 
activities of daily living, although he could do nothing 
physical, particularly if it required picking up heavy 
things.  He also reported difficulty with pain when writing 
more than ten to fifteen minutes.  He indicated that he had 
been taking pain medications, but had lost no time from work 
due to his hand condition.  On examination, the appellant was 
able to tie his shoelaces and fasten buttons.  He could pick 
up and tear a piece of paper without difficulty.  The tips of 
his fingers could approximate the proximal transverse creases 
of the palm, bilaterally, and his hand strength was normal.  
Range of motion of the ring finger (the fourth metacarpal) 
and the little finger (the fifth metacarpal)was as follows:  
DIP flexion from zero to 90 degrees; PIP flexion from zero to 
100 degrees; and MP flexion from zero to 90 degrees.  The 
examiner indicated that there was no ankylosis.  X-ray 
studies of the right hand showed plate and screws in place in 
the 4th and 5th metacarpals with satisfactory alignment of the 
fracture and no other significant findings.  The diagnoses 
included status post operative right hand fourth and fifth 
metacarpal fracture.  The examiner indicated that the 
subjective factors on examination included the appellant's 
complaints of residual pain off and on.  Objective factors 
included the presence of a well healed surgical scar.

In a June 2004 rating decision, the RO granted service 
connection for residuals of a fracture of the right hand, 
fourth and fifth metacarpals, status post open reduction 
internal fixation.  The RO assigned an initial zero percent 
rating pursuant to Diagnostic Code 5223.

The appellant appealed the rating assigned, arguing that a 
higher rating was warranted in light of his right hand 
symptoms of pain, stiffness, weakness, increased 
fatigability, and numbness and tingling, resulting in 
significant functional loss.

In support of his appeal, the RO obtained VA clinical 
records, dated from October 2004 to October 2007.  In 
pertinent part, these records show that in December 2004 and 
July 2005, the appellant complained of right hand pain in 
cold weather or with activities such as writing or typing.  
On examination, radial pulses and sensation were intact.  
Phalen's test was negative and there was no atrophy.  There 
was full range of motion with no pain at the olecranon with 
palpation.  He was prescribed menthol salicylate cream for 
pain.  A bone scan in December 2005 showed a subtle delay in 
blood flow to the right hand compared to the left, which the 
examiner indicated was of questionable significance.  In 
April 2007, the appellant complained that his right had hurt 
in cold weather or when it was in the fist position for long 
periods of time.  He also reported paresthesias, weakness, 
and occasional tremors.  On examination, the appellant's 
extremities were normal.  Motor and sensory examination was 
normal.  

At his September 2008 hearing, the appellant testified that 
he had a hard time engaging in activities such as writing for 
extended periods of time or using a broom.  Using tools, the 
appellant indicated that he needed to take a break after 15 
minutes.  When it was cold outside, he experienced pain and 
cramping in his hands.  The appellant explained that he 
essentially experienced discomfort on use.  He testified that 
he had not received any treatment for his service-connected 
right hand disability in the past year.  He also indicated 
that he was unemployed, but had recently graduated from 
college with a degree in business.  He indicated that he did 
not believe that his right hand disability would prevent him 
from working.  

The appellant again underwent VA medical examination in 
February 2009, at which his complaints included mild right 
hand pain at rest, increasing with cold weather or activity.  
In that regard, he reported difficulty writing with a pen or 
pencil in that writing more than half a page caused fatigue 
and pain.  He was also reported that gripping a steering 
wheel more than 15 minutes without moving caused flare-ups.  
He was able to type on a keyboard, but indicated that he was 
unable to use a paint brush.  On examination, the examiner 
noted a decrease in strength and dexterity of the right hand.  
He noted that the appellant reported flare-ups of pain with 
cold weather and repetitive motion activities, and that such 
flare-ups occurred four to fives weekly and lasted one to two 
hours.  On examination, range of motion of all fingers, 
including the ring (4th) and little (5th) fingers, was normal.  
There was no objective evidence of pain on motion, including 
after repetitive motion.  The appellant was able to hold a 
pen and sign his name normal.  There was no evidence of 
impairment due to scarring, nor was there any evidence of 
neurological impairment.  Indeed, the examiner noted that 
EMG/NCS testing had been normal.  X-ray studies showed 
internal fixation devices in the fourth and fifth 
metacarpals.  The soft tissues and bony structures were 
otherwise unremarkable.  The impression was status post open 
reduction internal fixation of the right 4th and 5th 
metacarpals with episodic residual pain and loss of some 
dexterity in the right hand.  The examiner indicated that the 
appellant's service-connected disability picture included 
functional loss such as decreased manual dexterity and pain.  


Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2008).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the appellant.  
38 C.F.R. § 4.3 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
appellant's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco -- that the present level of the appellant's 
disability is the primary concern in an claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126.

Rather, where an appellant appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).  Pain on movement, swelling, deformity or atrophy of 
disuse as well as instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are relevant considerations for determination of 
joint disabilities.  38 C.F.R. § 4.45 (2008).  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2008).

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, VA shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




Analysis

Pursuant to 38 C.F.R. § 4.71a, limitation of motion of the 
ring or little finger warrants a maximum zero percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5230.  

A maximum 10 percent disability rating is assigned for 
favorable ankylosis of the ring and little finger of one 
hand, regardless of whether it is the major or minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5223.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2008).

A 20 percent rating is assigned for unfavorable ankylosis of 
the long and ring fingers of one hand, regardless of whether 
it is the major or minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5223.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedures.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability 
is to be evaluated as unfavorable ankylosis, if both the MP 
and the PIP joints of a digit are ankylosed; or if only the 
MP or the PIP joint is ankylosed and there is a gap of more 
than two inches (5.1cm) between the fingertips and the 
proximal transverse crease of the palm (palm crease), with 
fingers flexed to the extent possible.  A disability is to be 
evaluated as favorable ankylosis, if only the MP or the PIP 
joint is ankylosed, and there is a gap of two inches (5.1cm) 
or less between the fingertips and the palm crease.  38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3. 

In determining the applicable disability rating, pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule; rather, it is expected in 
all cases that the findings be sufficiently characteristic as 
to identify the disease and the resulting disability, and 
above all, to coordinate the impairment of function with the 
rating.  38 C.F.R. § 4.21.  Therefore, the Board will 
consider the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the appellant.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In the case at hand, despite the lack of any finding of 
ankylosis, the RO has evaluated the appellant's disability by 
analogy to ankylosis under Diagnostic Code 5223.  As 
discussed above, the RO has assigned a noncompensable rating.  
After carefully reviewing the evidence of record, however, 
the Board finds that the appellant's disability picture more 
nearly approximates the criteria for an initial 10 percent 
rating under Diagnostic Code 5223.  

As set forth above, the record on appeal confirms that the 
appellant's service-connected residuals of a fracture of the 
right hand, fourth and fifth metacarpals, status post open 
reduction internal fixation, has been manifested by 
subjective complaints of pain, tingling, and numbness, as 
well as excess fatigability and a decrease in strength and 
dexterity, resulting in functional loss.  Considering these 
symptoms, the Board finds that a 10 percent disability rating 
is appropriate.  

This is the maximum disability rating available for favorable 
ankylosis of fourth and fifth digits of one hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5223.  The Board again reiterates 
that there is no medical finding that the appellant has 
ankylosis in any finger of is right hand.  Indeed, his 
current disability does not include limitation of motion.  
While his current disability includes symptoms such as 
decreased strength and dexterity resulting in a disability 
that approximates a 10 percent evaluation by analogy to 
favorable ankylosis under Diagnostic Code 5223, there is 
absolutely no evidence to warrant a higher evaluation by 
analogy equivalent to unfavorable ankylosis of those two 
digits under Diagnostic Code 5219.  

The Board has considered evaluating the appellant's service-
connected right hand disability under other Diagnostic Codes, 
but this does not avail the appellant of a higher rating.  As 
noted, the maximum rating available for limitation of motion 
of the ring or little finger is zero.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.  

In that regard, the Board notes that in evaluating 
musculoskeletal disabilities, the VA may grant a higher 
rating in cases in which functional loss due to pain, 
weakened movement, excess fatigability, or incoordination is 
demonstrated, if those factors were not considered in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
These factors have been considering in assigning the current 
10 percent rating by analogy to favorable ankylosis.  A 
rating in excess of 10 percent, however, is not be warranted 
under the rating criteria pertaining to limitation of motion.  
Where a musculoskeletal disability is currently evaluated at 
the highest rating available based upon limitation of motion, 
a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  Thus, since the appellant is in receipt of a 
rating which exceeds the maximum rating possible based on 
limitation of motion, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

In summary, the appellant is now in receipt of an initial 10 
percent rating for his right hand disability.  This rating 
exceeds the maximum rating assignable for limitation of 
motion of the 4th and 5th fingers under Code 5230.  It is 
also the highest possible schedular rating that may be 
assigned if the condition is rated by analogy to favorable 
ankylosis under Code 5223.  There is no objective evidence on 
file to show that the disability should be rated as analogous 
to unfavorable ankylosis or amputation. 

In reaching this decision, the Board has considered whether 
separate compensable ratings are warranted for scarring or 
neurological abnormalities.  Objective medical findings, 
however, show a normal neurological examination and further 
show that the scars present no additional disability.  The 
scars are not painful, unstable, ulcerated, or disfiguring; 
and the scars cause no additional limitation of function.  
With no additional disability shown, a separate compensable 
rating for scars or neurological impairment is not 
appropriate.  See e.g. 38 C.F.R. § 4.118, Diagnostic Codes 
7803 - 7805.

The Board has also considered whether an extraschedular 
rating is warranted with respect to the appellant's right 
hand disability.  Bagwell v. Brown, 9 Vet. App. 157 (1996) 
(the question of extraschedular rating is a component of a 
claim for an increased rating).  However, after reviewing the 
record, the Board finds that there is no basis for further 
action on this question as there is no indication of an 
exceptional disability picture such that the schedular 
evaluation for the service-connected right hand disability is 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Moreover, there is no objective evidence of record 
demonstrating that the veteran's service-connected right hand 
disability markedly interferes with his employment, beyond 
that contemplated by the rating schedule.  Likewise, there is 
no evidence of record showing that he has been frequently 
hospitalized due to right hand disability.  Indeed, it does 
not appear that he has been hospitalized for this disability 
at all since his separation from service.  Consequently, the 
Board finds that no further action on this matter is 
warranted.


ORDER

Entitlement to an initial 10 percent rating for residuals of 
a fracture of the right hand, fourth and fifth metacarpals, 
status post open reduction internal fixation, is granted for 
the period of the appeal, subject to the law and regulations 
governing the payment of monetary benefits.  




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


